Citation Nr: 9934487	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  95-05 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Frederick S. Spencer, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1956 to August 1956 and from October 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  That rating decision denied 
service connection for post-traumatic stress disorder (PTSD). 

This case was previously before the Board in March 1997 when 
the Board denied service connection for PTSD.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
April 1999, the Court vacated the Board's decision and 
remanded the case to the Board for further development of the 
veteran's claim.


FINDINGS OF FACT

1.  The veteran has a medical diagnosis of PTSD.

2.  The veteran has testified to the occurrence of a 
stressful event during service.

3.  There is medical evidence of a nexus between the 
veteran's active service and the current PTSD diagnosis.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).  

When asked to interpret the first element (a diagnosis of 
PTSD), the Court has held that "a clear (that is, 
unequivocal) PTSD diagnosis by a mental-health professional 
must be presumed . . . to have been made in accordance with 
the applicable DSM [Diagnostic and Statistical Manual of 
Mental Disorders] criteria as to both the adequacy of the 
symptomatology and the sufficiency of the stressor."  Cohen 
v. Brown, 10 Vet. App. 128, 139 (1997).  Moreover, the Court 
concluded that "under the DSM-IV, the mental illness of PTSD 
would be treated the same as a physical illness for purposes 
of VA disability compensation in terms of predisposition 
toward development of that condition."  Id. at 141 
(incorporating the "eggshell plaintiff" rule to service 
connection awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.304(d), (f) (1999); see also 
Gaines v. West, 11 Vet. App. 113 (1998) (determination of 
whether veteran engaged in combat with enemy is particularly 
significant in PTSD cases).  

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  
The Board also notes that a number of precedent holdings of 
the Court issued during the pendency of this appeal provide 
new guidance for the adjudication of claims for service 
connection for PTSD.  See e.g. Suozzi v. Brown, 10 Vet. App. 
307 (1997); Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389, and [citation redacted].
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
 11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence. See Cohen v. Brown, 10 Vet. App. 128; Moreau v. 
Brown, 9 Vet. App. 389; and Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

The VA Adjudication Manual M21-1 (M21-1) provides that the 
required "credible supporting evidence" of a non-combat 
stressor "may be obtained from" service records or "other 
sources." See M21-1, part VI, formerly 7.46.  When 
considering specific claims based upon personal assault, M21-
1, part III, 5.14(c), contains an extensive list of 
alternative sources competent to provide credible evidence 
that may support the conclusion that the event occurred.  
Included among the sources are statements from confidants, 
such as fellow service members. 

Factual Background

In this case, the veteran is alleging only a single, non-
combat related stressor, which was first noted in a VA record 
of outpatient treatment from November 1993.

[W]hile 'attached' to the 82nd Airborne 
at Ft. Bragg he says he was 'raped by 3 
colored men' while walking back to [the] 
barrack[s] from [the] PX alone at night.  
Shortly after getting back to his 
barrack[s] area, he reportedly 'fell 
apart' and was psychiatrically 
hospitalized.  [He] did not disclose the 
rape because of fear [and] shame.  After 
a 2nd hospital [illegible], he told a 
Sgt. about the rape, was instructed to 
say nothing more, and was given a medical 
discharge.

The veteran later elaborated on the events immediately 
subsequent to this incident in his April 1995 personal 
hearing:

I'll never forget it.  He came back to my 
bunk, and he said, '[soldier], what in 
the hell is wrong?'  I told him what 
happened, exactly what happened.  I don't 
want to go through that little story.  He 
said, 'Soldier, you keep your damned 
mouth shut.  We're taking you right to 
the hospital.  Don't you tell nobody 
nothing about what happened here.'  He 
said, 'They'll give you a dishonorable 
discharge, and they'll send you to 
Leavenworth and then send you home.'

The veteran's representative, in a June 1996 statement, 
acknowledged that the events as described by the veteran are 
"impossible to verify through any official channels."  
Nevertheless, during the April 1995 personal hearing, the 
representative referred to a December 1959 report of 
inservice examination in which the veteran was diagnosed as 
suffering from "an acute anxiety reaction, related probably 
to separation, and also probably to some unconscious feelings 
of  homosexuality or sexual inferiority (passivity)." 

The veteran was afforded a VA PTSD examination in January 
1994.  That examination resulted in a diagnosis of "very 
severe post traumatic stress disorder . . . [and] the 
patient, therefore, is completely disabled by this service 
related trauma." 

Analysis

The veteran has met the three requirements for establishing a 
well grounded claim for service connection for PTSD.  He has 
a current medical diagnosis of PTSD, has testified to the 
occurrence of a stressful event during service, and has 
presented medical evidence generally linking his PTSD to his 
active service.  See Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997).  Therefore, the 
veteran has presented a well-grounded claim for service 
connection for PTSD, and to this extent only the appeal is 
granted.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Given the recent changes in the caselaw and regulations, the 
Board believes that the RO should contact the veteran and 
provide him with a final opportunity to provide further 
detail from which to verify his claimed stressor.  Any 
information in this regard, i.e. names, dates, unit, 
location, etc., would be extremely helpful in verifying the 
veteran's claim.  On this point, it is noted that in Suozzi, 
the Court expressly held that a veteran need not prove 
"every detail" of an alleged stressor.  Id. at 311.  In 
Moreau, the Court stated that credible supporting evidence of 
a stressor may be obtained from service records or "other 
sources."  Id. at 395.  The veteran is also encouraged to 
provide statements from fellow servicemen who can corroborate 
his claimed stressor.  The Board notes that, in April 1995, 
he testified that he had been sexually assaulted, but had 
been told by a sergeant that he would receive a dishonorable 
discharge and would be sent to prison if he reported it.  A 
statement from this sergeant would be particularly helpful to 
the veteran's claim.

The Board notes, however, that the duty to assist does not 
require the VA to go on endless "fishing expeditions" in 
order to find evidence which might possibly support a claim, 
while the claimant waits in a passive role. See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); Pollard v. Brown, 6 
Vet. App. 11 (1993) (duty to assist not breached by failure 
of the Secretary to obtain requested records where the 
appellant failed to identify specifically what "additional 
medical records" were being sought and why they were 
relevant; the duty to assist is not a one-way street).

Accordingly, after the development indicated herein, if the 
RO concludes that the record establishes the existence of 
such a stressor, the RO may wish to refer the case for a 
medical examination to determine: (1) the sufficiency of the 
stressor; (2) whether the remaining elements required to 
support the diagnosis of PTSD have been met; and (3) whether 
there is a link between a currently diagnosed PTSD and a 
recognized stressor or stressors in service.  38 C.F.R. § 
3.304(f) (1999).

In light of the foregoing, and recognizing the VA's duty to 
assist the appellant in the development of facts pertinent to 
his claim under the provisions of 38 U.S.C.A. § 5107(a) (West 
1991) and 38 C.F.R. § 3.103(a) (1998), the case should be 
remanded to the RO for the following actions:

1.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the sexual 
assault during service.  The veteran 
should be asked to provide specific 
details including date, places, detailed 
descriptions of the events, his service 
unit, duty assignment and the names and 
other identifying information concerning 
any individuals involved in the events.  
The Board is particularly interested in 
obtaining the name of, and if possible a 
statement from, the sergeant he spoke 
with following the incident.  The RO's 
inquiry should also include all 
appropriate sources listed in M21-1, part 
III, 5.14(c)(5).  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.  The veteran should be told 
that the information is necessary to 
obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.

In connection with this action, and 
if deemed necessary based on the 
information provided by the appellant, 
the RO should request verification of any 
detailed stressor information provided by 
the appellant by the U. S. Armed Services 
Center for Research of Unit Records.

Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  All documents, 
correspondence, reports or statements 
obtained or generated as a result of 
these inquiries should thereafter be 
associated with the claims folder.

2.  Following the above, the RO must 
again make a specific determination, 
based upon the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and, if so, the nature of the 
specific stressor or stressors.  The RO 
must specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

3.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, and the RO 
determines that the evidence is 
insufficient to grant service connection 
for PTSD, then the RO should take the 
necessary steps to have the veteran 
undergo a complete psychiatric 
examination.  The psychiatrist, if 
possible, should have not previously 
examined or treated him to determine the 
nature and severity of his psychiatric 
disorder.  The RO must specify for the 
examiner the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor in service.  The examiner should 
review the medical reports of record, 
including those showing diagnoses of 
PTSD.  If the examiner determines that 
the appellant has any psychiatric 
disorder in addition to PTSD, he should 
determine the relationship of any such 
disorders (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is 
appropriate, the examiner should specify 
whether each alleged stressor found to be 
established for the record by the RO was 
sufficient to produce PTSD; whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and, whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established for the record by 
the RO and found to be sufficient to 
produce PTSD by the examiners.

	The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests, including psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, the PTSD Rating Scale, the 
Mississippi Scale for Combat-Related PTSD 
are to be accomplished.  The diagnosis 
should be in accordance with the fourth 
edition of American Psychiatric 
Association:  Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  
The entire claims folder and a copy of 
this Remand must be made available to and 
reviewed by the examiner prior to the 
examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
supplemental examination report.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

5.  Subsequently, the RO should 
readjudicate the issue on appeal.  In 
connection with its readjudication of the 
PTSD claim, the RO should consider the 
revised version of 38 C.F.R. § 3.304(f), 
as noted above.

Following completion of these actions, and if the decision 
remains unfavorable, the veteran and his representative 
should be provided with a supplemental statement of the case 
and afforded a reasonable period of time in which to respond.  
Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is further advised that he should assist the RO, 
to the extent possible, in the development of his claims, and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







